        Case 2:21-cv-00256-CKD Document 11 Filed 08/19/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT

 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    JESSE RICHARD LONG,                                No. 2:21-cv-00256-CKD P
11                         Petitioner,
12            v.                                         ORDER
13    RAYBON JOHNSON,
14                         Respondent.
15

16           Petitioner is a state prisoner proceeding pro se and in forma pauperis in this habeas corpus

17   action filed pursuant to 28 U.S.C. § 2254. Petitioner has filed a request for status which the court

18   construes as a motion for an extension of time to file a reply to respondent’s answer. So

19   construed, the motion is granted.

20           Good cause appearing, IT IS HEREBY ORDERED that:

21           1. Petitioner’s motion for an extension of time to file a reply (ECF No. 10) is granted.

22           2. Petitioner is granted thirty days from the date of this order in which to file a reply to

23   respondent’s answer. The matter will be deemed submitted upon receipt of the reply or the

24   expiration of the time for filing it.

25   Dated: August 19, 2021
                                                       _____________________________________
26
                                                       CAROLYN K. DELANEY
27                                                     UNITED STATES MAGISTRATE JUDGE
     12/long0256.36.docx
28
                                                         1
